DETAILED ACTION
1.	Applicant’s amendment of March 28, 2022 has been reviewed by the examiner and entered in the file. Accordingly, claims 1-4 and 9-11 are amended. 
	Applicant’s supplemental amendment of April 15, 2022 has been reviewed by the examiner and entered in the file. Accordingly claim 1 is amended.
2.	Claims 8-22 are/remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Previous Claim Rejections - 35 USC § 112(a)
3.	Claims 1-6 were previously rejected under 35 U.S.C. 112(a), as lacking enablement for the full scope of compound species encompassed by Formula I and Formula II.  
	Upon further consideration of Applicant’s amendment of March 28, 2022 and Supplemental Amendment of April 15, 2022, wherein Applicant has limited the scope of RelA enzyme inhibitors according to Formula 1 and Formula II, and the recitation of their bioisosteres, enantiomers, or racemic mixtures thereof is deleted from the claims, the previous enablement rejection is withdrawn.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 1, 2, 5 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In Formula II of claim 1, the definition of Ring (D) is confusing, regarding the limitation of imidazole. Formula II is as follows (page 2 of the claims):

    PNG
    media_image1.png
    287
    299
    media_image1.png
    Greyscale
 “wherein Ring (D) is substituted at a first ring carbon with phenyl-R6 and Ring (D) is substituted at a second ring carbon with the carbonyl of the amide group, and wherein the first ring carbon and the second ring carbon are each bonded to the same third ring carbon of Ring (D)…” [emphasis added], i.e., the dotted line at the top of Ring (D) is comprised of three carbon atoms. 
	However, Applicant defines Ring (D) as “an optionally substituted 5-membered heterocycle selected from the group consisting of… imidazole” [emphasis added] wherein there is insufficient antecedent basis for imidazole, because even if the two remaining atoms in Ring (D) are both nitrogen, then said nitrogen atoms must be adjacent and the ring can only be pyrazole. Claims 2, 5 and 6 are rejected because they are dependent upon claim 1 and do not resolve the issue of indefiniteness.
	Clarification is requested.
Claim Objections
6.	Claims 3 and 4 are objected to as being dependent upon claim 1.

Conclusion
7.	In conclusion, claims 1-6 and 8-22 are present in the application. Claims 8-22 are presently withdrawn from consideration.  Claims 1-6 are rejected. No claim is presently allowable.

Correspondence
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L COPPINS whose telephone number is (571)272-0680.  The examiner can normally be reached on Monday-Friday 8:30AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JANET L COPPINS/Examiner, Art Unit 1628  

/CRAIG D RICCI/Primary Examiner, Art Unit 1611